







Schiphol, 9 January, 2020








To Pierre Laubies


Subject: Employment contract




Dear Pierre,


In light of the establishment of our Management headquarter in Amsterdam, your
employment agreement with the Group will transfer from Coty Services UK Limited
to Coty Netherlands B.V., effective January 1st, 2020.


Your contract is expected to be transferred to COTY MANAGEMENT B.V. in the
course of 1H 2020, that you hereby expressly accept.


We thank you to put your initials on each page and sign the last one.


1 Termination UK employment


This agreement replaces all your previous employment agreements with another
group entity, in particular your employment contract signed with Coty Services
UK on November 12th, 2018, except the following provisions that will continue to
apply :


- Clause 2 (position)
- Clause 4 (Stock Purchase)
- Clause 5 (Matching Award)
- Clause 6 (Sign-On Restricted Stock Unit Award)
- Clause 12 (Miscellaneous, Claw back)
- The Subscription and Stock Option Agreement and the Restricted Stock Unit
award Terms and Conditions under the Coty Inc. Equity and Long-Term Incentive
Plan that were attached.


The plans and regulations referred to in the clauses might however be amended
from time to time, in which case the most recent version always applies.


2 Term and role


Your employment with Coty Netherlands B.V. will start as of January 1st, 2020
and is for an indefinite period. You will continue to be employed as Chief
Executive Officer.


Your length of service built up in the UK will be respected by Coty Netherlands
B.V., i.e., November 12th, 2018.


The position of CEO can imply that you will also act as a managing director or
supervisory director of other companies that are or will be affiliated or parent
with your employing entity, without receiving additional remuneration for that.
If your position of CEO is



--------------------------------------------------------------------------------



terminated, you shall resign from those positions, without being entitled to any
compensation.


You agree to travel and work (both within and outside Europe) as may be required
for the proper performance of your duties under the employment agreement.


You may only perform additional activities if Coty has given its prior written
consent. If the additional activities are compatible with your duties and Coty’s
interests, this consent will, in principle, be given. If the nature of the
additional activities for which we have given our consent changes, you shall
discuss this with us and come to further agreement.


3 Base Salary and Executive Benefits


Your gross base salary amounts to € 1,351,550 per year, including holiday
allowance. As mentioned in the Local Company Regulations, this holiday allowance
will be paid in the month of May of each year. The year for the calculation of
the holiday allowance runs from 1st June up to and including 31 May of the
current year.


This means that the gross salary per month will be € 104,363.43. All amounts are
based on a fulltime employment.


All the statutory deductions such as wage withholding tax and national insurance
contributions will be deducted from the gross salary and the gross holiday
allowance. The employer will provide a statement (pay slip) containing details
of the deductions made from the gross salary and the gross holiday allowance. An
annual statement will be provided at the end of the year. Employee agreements
with receiving the statements digitally.


4 Company policies and regulations


The enclosed Local Company Regulations, dated September 2nd, 2019, apply to this
employment agreement and are part of this agreement. These regulations might be
updated.


You will participate in the employee benefits plans, generally made available to
senior executives of the Group in the Netherlands, including without limitation
any pension plan or medical plan.


The next attachments are also part of this agreement:
•Car Policy
•iPhone and iPad Policy
•RCA
•Three Party Transfer Agreement


5.  Termination


The employment may be terminated by you or by Coty as from the last day of any
calendar month by written notice to the other party; You accept to observe a
notice period of 3 months and Coty Agrees to observe a notice period of 6
months. Where notice has been served by either party, Coty may in its absolute
discretion to require you to take Garden Leave for all or any part of the
notice. You also may be asked to resign immediately from any offices you hold
with the Company or with any Group Company.


Upon termination, unless otherwise agreed, you will be deemed to have resigned
from all positions (including but not limited to any officer or director
positions) and you commit to execute any document or instruments that could be
necessary to effectuate such resignation.



--------------------------------------------------------------------------------





Coty shall pay you one annual base salary (including holiday allowance) if the
employment agreement ends due to termination of the employment agreement by or
at the initiative of Coty for reasons other than :
•urgent cause as referred to in article 7:678 BW,
•grossly culpable acts or omissions on your part within the meaning of article
7:673 BW;
•reaching the pensionable age; and
•after two years of illness.


Coty shall pay you two annual base salaries (including holiday allowance) if the
employment agreement ends due to a Change in Control.


If Coty gives notice of termination of the employment agreement, the sum that
Coty has paid or will pay you in connection with the applicable notice period
will be deducted from the payment referred to in this Clause 5.


If the court awards you additional equitable compensation in connection with the
termination of your employment agreement, such compensation will be deducted
from the payment referred to in this Clause 5.


The transition payment as referred to in article 7:673 BW is deemed to be
included in the payment referred to in this Clause 5.


The employment will in any case terminate on the day on which you reach the
pensionable age under the State Pension Act (Algemene Ouderdomswet).


6 Illness


In the event that you are prevented from performing your duties under this
agreement as a result of illness, injury or other physical incapacity as
referred to in article 7:629 of the Dutch Civil Code (Illness), you are required
to give notice thereof to Coty Netherlands B.V at the earliest possible
opportunity. During a period of Illness, you agree to (i) comply with all
provisions of Dutch law regarding illness or disability, (ii) follow all
instructions or directions of Coty and/or any other authority, if any, and (iii)
co-operate with a medical examination by a physician to be appointed by Coty, if
such examination is required by the company in addition to (i) and (ii) hereof.


Consecutive periods of Illness interrupted by one or more periods of less than
four weeks each, during which you perform (part of) your duties, will be deemed
to be one period of Illness for the determination of the time during which Coty
shall continue to pay your base salary.


The payments you will receive under the Company policy will be made less any
amounts paid directly to you under any statutory insurance and/or insurance
taken out by Coty in this respect, to which you did not contribute, and/or
benefit of and/or claims in respect of loss of income vis-a-vis third parties in
connection with said Illness and/or any amounts earned by you in respect of
activities performed during the period that you could have performed your job in
case you would not have been prevented to do so due to Illness.


7 Confidentiality


Confidential Information


In any event “confidential information” includes information, in any form, about
the business operations, manufacturing processes, products, technology,
inventions, know-how,



--------------------------------------------------------------------------------



suppliers, customers and other contacts of Coty and its group companies which
you know or should reasonably know is confidential and which is not generally
known to, or easily accessible for, individuals within the circles that are
usually involved in that type of information.


Confidentiality obligation


With respect to the confidential information referred to in this Clause 6, you
shall, both during and after the end of this agreement, (i) maintain
confidentiality and refrain from disclosing it to any third party other than
insofar as strictly necessary - Coty’s employees, directors or agents, and (ii)
refrain from using it for any purpose other than what is required in connection
with the performance of this agreement. When doing so, you shall act in
accordance with the internal policy rules that apply to the handling of
confidential information.


The above does not apply insofar as you are obliged to disclose confidential
information pursuant to the law (Dutch or otherwise) or a court decision. In
that case you shall:
(a) inform Coty immediately about your obligation to disclose information;
unless it is reasonably impossible, consult with Coty prior to disclosing this
information;


(b) take responsible measures to ensure that the disclosed information is
handled confidentially and is not used for purposes other than those for which
the information was disclosed; and


(c) at Coty’s request, provide all reasonable assistance in taking legal
measures to resist the obligation to disclose information or to restrict or
prevent the disclosure of the information.


If you fail to act in accordance with this Clause 6, you shall immediately
inform Coty of that fact and take all measures that may reasonably be expected
in order to reverse or mitigate this failure.


8 Non-competition, Non-solicitation, Non-poaching, Intellectual Property rights


During your employment and for a period of twelve months after the end of this
agreement, you shall not, without Coty’s prior written consent, directly or
indirectly, for yourself or for others, and whether for payment or otherwise, in
any way work for, or be involved with or have an interest in, any person or
organization which conducts activities comparable to or competing with Coty’s
and its group activities. The preceding sentence also applies to activities in
areas in which the group has become active since the commencement of this
agreement. This non-competition clause applies to businesses or organizations
worldwide.


The provisions of the previous paragraph will remain in effect if your work
duties are extended or limited after this agreement has been signed. The parties
acknowledge that this change in the work duties is part of your position and is
forseeable from the commencement date of this agreement.


During your employment and for a period of twelve months after the end of this
agreement, you shall not, without Coty’s prior written consent, directly or
indirectly, for yourself or for others, and whether for payment or otherwise, in
any way do business or maintain any form of business contact with, work for, be
involved with or have an interest in existing or future customers or commercial
contacts of Coty or its group legal entities.


During your employment and for a period of twelve months after the end of this
agreement, you shall not, directly or indirectly, for yourself or for others, in
any way poach the employees of Coty or its group legal entities with the aim of
inducing these employees to terminate their employment relationship with the
group.



--------------------------------------------------------------------------------



To the extent the rights specified hereafter are not vested in Coty Netherlands
B.V. by operation of law on the grounds of the employment relation between you
and Coty, you hereby explicitly state that you shall transfer and, to the extent
possible, hereby in advance transfer to the company any intellectual property
rights of whatever nature in or arising from any work, ideas, concepts,
discoveries, inventions, improvements and/or developments and all other similar
or analogous items mode or acquired by you in the discharge of your duties for
Coty or any of its affiliated companies. You acknowledge your salary includes
reasonable compensation for the fact that the intellectual property rights will
vest in Coty by operation of law or for the transfer to Coty of such rights.


9 Penalty


If you are in breach of the obligations referred to in Clause 7 and 8, you must,
in derogation from Article 7:650(3),(4) and (5) BW, pay to Coty, without any
demand or other prior notice being required, a non-recurring penalty of 10.000
EUR to be increased by a penalty of 500 EUR for each day, including part of a
day, during which the breach continues. Coty is entitled to the forfeited
penalty without prejudice to any claim for performance of the obligations set
out in Clause 7. Coty may claim damages instead of this penalty.


10  Amendment


Coty may amend this employment agreement unilaterally within the scope of
articles 7:613 BW.


11 GDPR


Taking the rights and obligations based on the General Data Protection
Regulations (GDPR) (and the implementing law connected to this) into account,
the employee has drawn up a Data Privacy policy. This policy is provided
separately. By signing this employment agreement, employee confirms to have
taken notice of this Data Privacy policy.


12 Laws of the Netherlands


This agreement and any non-contractual obligation arising out of or in
connection with it are governed exclusively by Dutch law.








Best regards,       


Coty Netherlands B.V.      In agreement:
Jaap Bruinsma       M. Pierre LAUBIES
HR Director


/s/ Jaap Bruinsma      /s/ Pierre Laubies

